EXHIBIT 10.1


FOURTH AMENDMENT TO LEASE AGREEMENT




This FOURTH AMENDMENT TO LEASE AGREEMENT ("Amendment") is entered into as of the
21 day of May    , 2017 (the "Effective Date") by and between RNSI City Place
Owner, LLC, a Delaware limited liability company ("Landlord''), and Cejka
Search, Inc., a Delaware corporation ("Tenant").




WHEREAS, Landlord (as successor in interest to Cornerstone Opportunity Ventures,
LLC) and Tenant are parties to that certain Lease Agreement dated as of February
2, 2007, as amended by that certain First Amendment to Lease Agreement dated
September 1, 2007, as amended by that certain Second Amendment to Lease
Agreement dated September 26, 2011, and as further amended by that certain Third
Amendment to Lease Agreement dated December 2, 2015 (collectively, the "Lease"),
for the use and occupancy of certain premises by Tenant known as Suite 300 and
constituting 27,051 rentable square feet (the "Demised Premises"), within the
office building commonly referred to as CityPlace 4 located at 4 CityPlace
Drive, St. Louis, Missouri (the "Building");


WHEREAS, Landlord and Tenant desire to make certain modifications to the Lease
as contemplated herein below; and


WHEREAS, words and phrases having defined meanings in the Lease shall have the
same respective meanings when used herein, unless otherwise expressly defined
herein.


NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein, the parties agree as follows:


1.Tenant Improvement Allowance. Notwithstanding anything contained in Paragraph
6 of the Third Amendment to Lease Agreement to the contrary, the Tenant
Improvement Allowance may be utilized for costs of Tenant Improvements up to
four (4) months after approval of the Tenant Improvements by the City of Creve
Coeur.


2.Miscellaneous. This Amendment may be executed in counterparts, all of which
shall be construed as an original, and all of which together shall constitute
but a single instrument. This Amendment shall be interpreted in accordance with
the laws of the State of Missouri. If any portion of this Amendment shall be
deemed unenforceable, the remainder of this Amendment shall remain in full force
and effect to the fullest extent possible. Except as specifically set forth
herein, the Lease remains unchanged. Landlord and Tenant hereby confirm and
ratify each and every term of the Lease, including the terms amended pursuant to
this Amendment. In the event of an inconsistency between this Amendment and the
Lease, and any exhibits, or conditions referred to in the Lease, the terms of
this Amendment shall prevail to the extent of the matters addressed herein.





--------------------------------------------------------------------------------

EXHIBIT 10.1


SIGNATURE PAGE TO FOURTH AMENDMENT TO LEASE AGREEMENT


IN WITNESS WHEREOF, Landlord and Tenant have signed and dated this Amendment as
of the date first set forth hereinabove.


TENANT:


CEJKA SEARCH, INC.
By: /s/ William Burns
Name: William Burns
Title:    CFO

LANDLORD:


RNSI CITY PLACE OWNER, LLC
By:    exhfourthamendmenttol_image1.gif [exhfourthamendmenttol_image1.gif]
Name: Paul A. Stodulski,


Its: Authorized Representative







